Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/17/2022.
Claims 21-27, 29-36 and 38-42 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Thompson, Reg. No. 72,831 on 08/05/2022.
The application has been amended as follows:

21.	(Currently Amended)  A method for filtering data originating from at least one device, comprising the steps of:
retrieving data from at least one network element corresponding to a network, wherein the data was sent over the network by the at least one device, the data was received at the at least one network element;
analyzing the data to determine a presence of one or more keywords or key phrases in the data received; 
determining whether to perform filtering of the data based on analyzing the data; and
filtering the data according to at least one filter , wherein the filtering includes filtering any calls to the at least one device from at least one telephone number and filtering access to at least one website.
27. (Currently Amended)  A method for blocking data originating from at least one device, comprising the steps of:
retrieving data from at least one network element corresponding to a network, wherein the data was sent over the network by the at least one device, the data was received at the at least one network element;
analyzing the data to determine a presence of one or more keywords or key phrases in the data received; 
determining whether to block the data based on analyzing the data; and
blocking the data , wherein the blocking includes blocking any calls to the at least one device from at least one telephone number and blocking access to at least one website.

28. (Cancelled)

29. (Currently Amended)  The method of claim 27, wherein blocking the data is performed by delaying the data from being received by an intended recipient until a future time, wherein the future time is specified by [[an]]the intended recipient of the data.

31. (Cancelled)

32. (Currently Amended)  A method for altering data originating from at least one device, comprising:
retrieving data from at least one network element corresponding to a network, wherein the data was sent over the network by the at least one device, the data was received at the at least one network element;
analyzing the data to determine an intended recipient of the data received and an identity of a sender; 
determining whether to block or filter the data based on analyzing the data; and
performing at least one of: blocking or filtering the data , wherein the blocking or filtering includes blocking or filtering any calls to the at least one device from at least one telephone number and blocking or filtering access to at least one website.

37. (Cancelled)

38. (Currently Amended)  The method of claim 32, wherein performing the at least one of: blocking or filtering the data is by delaying the data from being received by the intended recipient until a future time, wherein the future time is specified by the intended recipient of the data.

39. (Cancelled)

41. (Currently Amended)  The method of claim 27, further comprising:
	holding the data in a queue; and
	in response to receiving an approval from an administrative user account, releasing the data to [[the]]an intended recipient.

42.	(Currently Amended)  The method of claim 32, further comprising:
	holding the data in a queue; and
	at [[the]]a future time, performing at least one of:
		approving the data and releasing the data to the intended recipient; 
		forwarding the data to a different department for review; or
		deleting the data.

Terminal Disclaimer
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,785,662 has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the Remarks, filed 06/17/2022, with respect to the nonstatutory double patenting rejection to claims 21-27, 29-36 and 38-40 have been fully considered and are persuasive in view of the approved Terminal Disclaimer.  The rejection of claims 21-27, 29-36 and 38-40 has been withdrawn.
Applicant’s arguments, see pages 7-10 of the Remarks, filed 06/17/2022, with respect to the 35 USC 102 and 103 rejections to claims 21-27, 29, 30, 32-36, 39 and 40-42 have been fully considered and are persuasive in view of the examiner’s amendment detailed above.  The rejection of claims 21-27, 29, 30, 32-36, 39 and 40-42 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 21-27, 29, 30, 32-36, 38 and 40-42 are allowed over the prior art of record for the reasons indicated in the previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497